DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
The IDS documents submitted 9/20/2021 and 9/21/2021 are acknowledged and have been considered.

Drawings
The drawings submitted 9/20/2021 are acknowledged and acceptable.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim(s) 1, 4-7, 9-11, 14-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2015/0284079) in view of Haskin et al. (U.S. Patent 9,650,136).

In regards to claim 1, Matsuda et al (henceforth referred to as Matsuda) disclose an aerial delivery system comprising:
a plurality of unmanned aircraft operable to transition between thrust-borne lift in a VTOL configuration and wing-borne lift in a forward flight configuration.  Matsuda teaches VTOL package delivery aircraft operating in groups networked together (par. 18), each aircraft including:
an airframe having at least one wing (see wings in figure 4);
a distributed thrust array coupled to the airframe, the distributed thrust array including a first plurality of propulsion assemblies configured to provide vertical thrust in the VTOL configuration of the aircraft and a second plurality of propulsion assemblies configured to provide forward thrust in the forward flight configuration of the aircraft.   Matsuda teaches an array of propulsion assemblies with each being capable of providing vertical and forward or horizontal thrust (items 220 and 230);
a package delivery module coupled to the airframe.  Matsuda teaches a payload and/or module attached to the aircraft (item 225); and
a control system operably associated with the distributed thrust array and the package delivery module, the control system configured to individually control each of the propulsion assemblies and the control system configured to control package release operations of the package delivery module.  Matsuda teaches a general control element to control each of the individual thrusts of the different engines/motors or sets of engine/motors (par. 6 and 8) and a control means to release and deliver a package; and
Matsuda fails to teach a ground station configured to remotely communicate with the control systems of the plurality of aircraft during aerial delivery missions.  However, Haskin et al (henceforth referred to as Haskin) teaches a drone system that may include a remote control station separate from the drone and commanding the drone to perform mission (col. 5, lines 18-38).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a remote system for controlling the drone of Matsuda as taught by Haskin, to allow for networked and integrated command of a plurality of drones.

In regards to claim 4, Matsuda discloses that for each aircraft, the first plurality of propulsion assemblies includes the same number of propulsion assemblies as the second plurality of propulsion assemblies.  Matsuda teaches that both vertical and horizontal flight use the same number of prop assemblies.

In regards to claim 5, Matsuda discloses that for each aircraft, the first plurality of propulsion assemblies includes at least some of the propulsion assemblies of the second plurality of propulsion assemblies. Matsuda teaches that both vertical and horizontal flight use the same prop assemblies. 

In regards to claim 6, Matsuda discloses that for each aircraft, the first plurality of propulsion assemblies includes all of the propulsion assemblies of the second plurality of propulsion assemblies.  Matsuda teaches that both vertical and horizontal flight use the same prop assemblies.

In regards to claim 7, Matsuda discloses that the propulsion assemblies of the second plurality of propulsion assemblies are thrust vectoring propulsion assembly.  The prop assemblies that provide horizontal flight vector into position.

In regards to claim 9, Matsuda discloses that for each aircraft, the package delivery module is configured to release a package at a delivery location during flight, responsive to commands from the control system.  Matsuda teaches release and delivery of a package during flight and controlled ultimately by a control system.

In regards to claim 10, Matsuda as modified by Haskin discloses for each aircraft, the package delivery module is configured to lower a package to a delivery location during flight on a winch system, responsive to commands from the control system.  The system of Haskin integrates a winch type device to lower packages upon command from remote station.

In regards to claim 11, Matsuda discloses for each aircraft, the package delivery module is configured to release a package after landing at a delivery location, responsive to commands from the control system.  Matsuda teaches delivery of a package 

In regards to claim 14, Matsuda discloses that in the forward flight configuration of each aircraft, the package delivery module has a level flight attitude.  The aircraft of Matsuda will fly level during forward flight.

In regards to claim 15, Matsuda discloses that for each aircraft, the package delivery module is nonrotatable relative to the airframe. The package delivery device on the Matsuda aircraft does not rotate.

In regards to claim 16, Matsuda discloses that for each aircraft, the control system is configured for autonomous flight control over at least some aspects of flight operations.  Matsuda teaches both autonomous and remote control of the aircraft and delivery.

In regards to claim 17, Matsuda discloses that for each aircraft, the control system is configured for remote flight control over at least some aspects of flight operations.  Matsuda teaches both autonomous and remote control of the aircraft and delivery.

In regards to claim 18, Matsuda discloses for each aircraft, the airframe includes first and second wings (items 410a and 410b) with first and second pylons coupled therebetween (items 450) and with the package delivery module coupled between the first and second pylons such that in the VTOL configuration of the aircraft (In paragraph 32, Matsuda details the dual wing embodiment with packages between pylons on one or both wings), the first wing is forward of the package delivery module and the second wing is aft of the package delivery module and such that in the forward flight configuration of the aircraft, the first wing is below the package delivery module and the second wing is above the package delivery module forming a biplane configuration.  The Matsuda aircraft uses VTOL and forward flight in the clamed configuration.

In regards to claim 19, Matsuda discloses that for each aircraft, at least two propulsion assemblies of the first plurality of propulsion assemblies are coupled to the first wing and at least two propulsion assemblies of the first plurality of propulsion assemblies are coupled to the second wing.  Matsuda teaches at least two prop assemblies attached to pylons coupled to each of the wings.

Claim(s) 2,3,8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2015/0284079) and Haskin et al. (U.S. Patent 9,650,136) as applied to claim 1 above, and further in view of Bevirt et al. (U.S. Patent Application Publication 2015/0266571).

In regards to claim 2, Matsuda fails to disclose that for each aircraft, the first plurality of propulsion assemblies includes a greater number of propulsion assemblies than the second plurality of propulsion assemblies.  However, Bevirt et al (henceforth referred to as Bevirt) teaches a multi-embodiment VTOL aircraft with various numbers of rotor/motors propulsion assemblies with at least one embodiment with more prop assemblies in a first plurality than in a second (see figure 53) and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different numbers of prop assemblies for vertical takeoff and for horizontal flight in the aircraft of Matsuda including as shown in Bevirt, since vertical and horizontal flight require different amounts of thrust.

In regards to claim 3, Matsuda fails to disclose that for each aircraft, the first plurality of propulsion assemblies includes eight propulsion assemblies and the second plurality of propulsion assemblies includes four propulsion assemblies.  However, Bevirt teaches a multi-embodiment VTOL aircraft with various numbers of rotor/motors propulsion assemblies with at least one embodiment with more prop assemblies in a first plurality than in a second (see figures 51-53) and including eight during vertical takeoff and four during forward flight and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different numbers of prop assemblies for vertical takeoff and for horizontal flight in the aircraft of Matsuda including as shown in Bevirt, since vertical and horizontal flight require different amounts of thrust.

In regards to claim 8, Matsuda fails to disclose that at least some of the propulsion assemblies of the first plurality of propulsion assemblies are non thrust vectoring propulsion assembly.  However, Bevirt teaches multi rotor aircraft with a group of rotors providing VTOL and a group providing forward flight with at least some of the VTOL rotors non-vectoring and it would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide different numbers of prop assemblies for vertical takeoff and for horizontal flight in the aircraft of Matsuda including as shown in Bevirt, since vertical and horizontal flight require different amounts of thrust.

Claim(s) 12 and 13 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2015/0284079) and Haskin et al. (U.S. Patent 9,650,136) as applied to claim 1 above, and further in view of Buchmueller et al. (U.S. Patent 9,969,494).

In regards to claim 12, Matsuda fails to disclose, for each aircraft, the package delivery module includes a cargo hook configured to pick up, carry and release a package.  However, Buchmueller et al (henceforth referred to as Buchmueller) teaches a drone delivery system that utilizes cargo hooks to pick up and or release a package (col. 13, lines 10-18).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide any of various means for picking up, holding and releasing a package in/on the Matsuda system including hook as taught by Buchmueller, for its simplicity.

In regards to claim 13, Matsuda fails to disclose that each aircraft includes a sensor module configured to identify a target on the ground during flight.  However, Buchmueller teaches sensors onboard a package delivery and pickup drone that identify a package delivery location on the ground (col. 2, lines 37-47).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a location sensor device in/on the drone of Matsuda as taught by Buchmueller, to more easily locate a package release location.

Claim(s) 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Matsuda et al. (U.S. Patent Application Publication 2015/0284079) and Haskin et al. (U.S. Patent 9,650,136) and further in view of Buchmueller et al. (U.S. Patent 9,969,494).

In regards to claim 20, Matsuda discloses an aerial delivery system comprising:
a plurality of unmanned aircraft operable to transition between thrust-borne lift in a VTOL configuration and wing-borne lift in a forward flight configuration.  Matsuda teaches VTOL package delivery aircraft operating in groups networked together (par. 18), each aircraft including:
an airframe having at least one wing.  (see wings in figure 4);
a distributed thrust array coupled to the airframe, the distributed thrust array including a first plurality of propulsion assemblies configured to provide vertical thrust in the VTOL configuration of the aircraft and a second plurality of propulsion assemblies configured to provide forward thrust in the forward flight configuration of the aircraft.  Matsuda teaches an array of propulsion assemblies with each being capable of providing vertical and forward or horizontal thrust (items 220 and 230);
a package delivery module coupled to the airframe.  Matsuda teaches a payload and/or module attached to the aircraft (item 225);
a control system operably associated with the distributed thrust array and the package delivery module, the control system configured to individually control each of the propulsion assemblies and the control system configured to control package release operations of the package delivery module.  Matsuda teaches a general control element to control each of the individual thrusts of the different engines/motors or sets of engine/motors (par. 6 and 8) and a control means to release and deliver a package; and
Matsuda fails to disclose a sensor module in communication with the control system, the sensor module configured to identify a target on the ground during flight.  However, Buchmueller teaches sensors onboard a package delivery and pickup drone that identify a package delivery location on the ground (col. 2, lines 37-47).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to incorporate a location sensor device in/on the drone of Matsuda as taught by Buchmueller, to more easily locate a package release location; and
a ground station configured to remotely communicate with the control systems of the plurality of aircraft during aerial delivery missions.  However, Haskin teaches a drone system that may include a remote control ground station separate from the drone and commanding the drone to perform mission (col. 5, lines 18-38).  It would have been obvious to one of ordinary skill in the art at the time of Applicant’s invention to provide a remote system for controlling the drone of Matsuda as taught by Haskin, to allow for networked and integrated command of a plurality of drones;
wherein, for each aircraft, after the sensor module identifies the target on the ground, the package delivery module is configured to release a package at a delivery location, responsive to commands from the control system.  Matsuda as modified operates in the manner claimed.

Summary/Conclusion
Claims 1-20 are rejected.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to BENJAMIN P LEE whose telephone number is (571)272-8968.  The examiner can normally be reached between the hours of 8:30am and 5:00pm on Monday through Friday.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Troy Chambers can be reached on 571-272-6874.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/BENJAMIN P LEE/Primary Examiner, Art Unit 3641